Citation Nr: 0818357	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-30 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected plantar fasciitis, of both 
feet with residuals great toe injury and heel spur, right 
foot.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the Board in Washington, DC in 
April 2008.  

The veteran's perfected appeal originally included the issues 
of service connection for hypertension.  During the pendency 
of the appeal, the RO, in a November 2007 decision, granted 
service connection for this disability and assigned a non-
compensable evaluation.  This evaluation was effective on 
January 12, 2004, the date of the veteran's claim of service 
connection.   

The veteran was notified of this decision and has not filed a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issue of hypertension has been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).  

The Board is aware that service connection for claimed 
tinnitus was denied in a January 2006 rating decision.  The 
veteran did not timely appeal this decision.  Thus, the 
January 2006 decision is final under 38 U.S.C.A. § 7105(c).  

During his April 2008 hearing, the veteran testified that he 
heard a constant whooshing sound in his ear followed by high-
pitched tones.  He testified that he first experienced these 
noises in his ear in service and has continued to have them 
since that time.  

As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for appropriate action.  Godfrey v. Brown, 7 Vet. App. 
398 (1995).  

The issue of service connection for a bilateral hearing loss 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The service-connected plantar fasciitis with residuals of a 
great toe injury and heel spurs is shown to be manifested by 
pain of the balls of the foot that is aggravated by standing 
or walking and to have more closely resembled a disability 
picture consistent with that of a moderate foot impairment 
involving each foot.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate 10 percent 
rating, but no more, for the service-connected plantar 
fasciitis with residuals of a great toe injury and heel spur 
of the right foot are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5284 (2007).  

2.  The criteria for the assignment of a separate 10 percent 
rating, but no more, for the service-connected plantar 
fasciitis of the left foot are met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5284 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected bilateral 
plantar fasciitis.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a February 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is aware that the February 2004 letter concerned 
the veteran's initial service connection claim, not the 
increased evaluation claim for bilateral plantar fasciitis.  
However, the current appeal arose upon the grant of service 
connection in September 2004.  The question of whether a 
further VCAA letter for such a "downstream" issue is 
required was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  Here, the requirement of a Statement of the Case 
was met in June 2005.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
September 2004 rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed September 2004 
rating decision, in which service connection for his 
bilateral plantar fasciitis was granted.  Id.  

As to the claim of service connection for bilateral hearing 
loss, the absence of such notification is not prejudicial in 
this case because no disability rating or effective date is 
assigned when service connection is denied.  

Further, when service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Finally, as this claim for increased evaluation for the 
bilateral plantar fasciitis concerns the propriety of an 
initial evaluation, rather than a claimed increase in 
existing evaluation, it is readily distinguishable from the 
type of situation addressed in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).  In that case, the Court required 
specific notification duties in increased evaluation cases, 
where a worsening had been alleged.  

The Court stressed the difference between the two types of 
claims, noting that an increased compensation claim centers 
primarily on evaluating the worsening of a disability that is 
already service connected, whereas in an initial claim for 
disability compensation, the evaluation of the claim is 
generally focused on substantiating service connection by 
evidence of an in-service incident, a current disability, and 
a nexus between the two.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO granted service connection for residuals, great toe 
injury with heel spur, right foot in September 2004 and 
assigned a noncompensable evaluation as of January 12, 2004, 
the date of claim.  

In a June 2005 rating decision, the RO granted service 
connection for plantar fasciitis of both feet.  In July 2007, 
the RO increased the evaluation for the service-connected 
plantar fasciitis, bilateral with residuals, great toe injury 
with heel spur, right foot to 10 percent as of January 12, 
2004, the date of claim.  

A May 2004 private treatment record reports that the veteran 
had had 90 percent improvement in his right heel pain.  He 
still had mild discomfort and was given an injection of 
Kenalog and Xylocaine.  The veteran was instructed to wear 
his old orthotics.  

In a June 2004 VA examination, the veteran reported having a 
fallen on ice in 1996 and fracturing his right great toe.  He 
had no resultant functional impairment or time lost from 
work.  

The veteran also reported having a history of numbness of the 
right great toe since 1994.  He reported the numbness was 
constant.  He had no pain, weakness or functional impairment.  
He lost no time from work.  

On examination, the veteran's posture and gait were normal.  
His feet did not show any signs of abnormal weight bearing, 
and he did not use any devices.  His feet did show slight 
hammertoes of the second toe.  He did not have flat feet.  

The dorsiflexion of all toes produced no pain, and 
dorsiflexion of the ankle joint revealed no limitation.  The 
palpation of the metatarsal heads of the toes produced no 
tenderness, and the Achilles tendon revealed good alignment.  
His feet did not show any sign of painful motion, edema, 
disturbed circulation, weakness, atrophy of musculature or 
tenderness.  

The veteran did have decreased sensation in the right big 
toe.  An X-ray study of the right foot showed minimal 
hammertoes and small calcaneus spur.  The veteran was 
diagnosed with status-post fracture of the right great toe 
healed with residual numbness.  The veteran's activities of 
daily living and occupation were noted to not be much 
affected by his foot problems.  

A July 2004 private treatment record reported that the 
veteran's bilateral foot pain was generally improved.  The 
veteran had some mild discomfort with driving.  The plantar 
fasciitis symptoms had improved a great deal.  The veteran 
was instructed to continue using his current accommodative 
inner soles.  

An August 2005 private treatment statement indicated that the 
veteran had been treated for a year for bilateral plantar 
fasciitis heel pain symptoms.  The examiner reported that he 
had undergone cortisone injections, anti-inflammatory 
medication and prescription orthotic supports but his 
symptoms still persisted.  The examiner indicated surgical 
intervention could be a possible alternative in the future.  

During an April 2007 VA examination, the veteran complained 
of having bilateral plantar fasciitis since June 2002.  Due 
to his condition, the veteran reported pain located in the 
balls of his feet.  The pain occurred twice per month and 
lasted for five minutes.  The pain was sharp and rated at 2 
out of 10 (10 being the worst pain).  

The veteran's pain came on and was relieved by itself.  He 
could function without medication at the time of pain.  He 
had pain at rest, while standing or walking.  He reported 
having had steroid injection that helped drastically.  He 
also had orthotics.  He had no reported functional 
impairment.  

The veteran also reported a history of right heel spur since 
June 1996.  It did not cause any pain symptom.  It did not 
cause any weakness, stiffness, swelling or fatigue or any 
symptoms with standing or walking.  He did not have any 
reported resultant functional impairment due to his right 
heel spur.  

On examination, the veteran did not require an assistive 
device for ambulation and had a normal range of motion of the 
ankle joints.  An examination of the feet revealed no 
tenderness, weakness, edema, atrophy or disturbed 
circulation.  

The veteran did not have pes planus or pes cavus.  No 
hammertoes were found on examination of the feet.  He had no 
evidence of Morton's Metatarsalgia.  He did not have hallux 
valgus or hallux rigidus.  He did not have any limitation 
with standing and walking or require any type of support with 
his shoes.  

An X-ray study of each foot showed plantar calcaneal spur; 
otherwise x-rays were negative.  The examiner reported that 
the diagnosed bilateral feet plantar fasciitis with residuals 
of great toe injury had resolved.  However, the veteran was 
diagnosed with bilateral heel spurs.  

The RO has evaluated the service-connected bilateral plantar 
fasciitis by analogous under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Under this section, a 10 percent evaluation is 
assigned for moderate manifestations with weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  

A 30 percent evaluation is warranted for bilateral severe 
manifestations with objective evidence of marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use or characteristic callosities.  

A 50 percent evaluation is warranted for bilateral pronounced 
manifestations with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

Given the evidence of record, the Board finds the service-
connected plantar fasciitis with the residuals of a right 
great toe injury and heel spurs is shown to have more nearly 
approximated an overall moderate degree of impairment 
warranting a separate 10 percent rating for each foot 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 during 
the course of the appeal.  This is based on documented pain 
on manipulation and use of each foot.  

The Board has granted separate ratings for each foot, as the 
diagnostic code utilized to rate the veteran's disability is 
based on the disability of one foot, and the veteran is 
service connected for bilateral foot disability.  Hence, a 
separate rating for each foot is applicable.  

However, a rating in excess of 10 percent for each foot is 
not warranted as his bilateral plantar fasciitis is not shown 
to be disabling to a moderately severe degree due to marked 
deformity or characteristic callosities of either foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In this regard, the veteran is shown to have full range of 
motion in each foot.  In addition, per the April 2007 VA 
examination, he has a normal gait pattern and does not 
require an assistive device for ambulation.  

Further, examination of the feet revealed no tenderness, 
weakness, edema, atrophy or disturbed circulation in either 
foot.  Finally he had no noted deformity of the feet or 
evidence of any limitation with standing and walking.  

Thus, the Board finds that the criteria for the assignment of 
separate ratings of 10 percent for the service-connected 
plantar fasciitis of the right foot with residuals great toe 
injury and heel spurs and 10 percent for the service-
connected plantar fasciitis on the left foot are met.  



ORDER

A separate 10 percent rating for plantar fasciitis of the 
right foot with residuals a great toe injury and heel spurs 
is granted, subject to the regulations governing the payment 
of VA monetary benefits.  

A separate 10 percent rating for plantar fasciitis of the 
left foot is granted, subject to the regulations governing 
the payment of VA monetary benefits.  




REMAND

The Board notes that service connection may be granted for 
hearing loss when the threshold for any of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; the threshold at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board is aware that the medical evidence of record does 
not show findings of a hearing disability for VA compensation 
purposes.  However, the veteran asserts that he has bilateral 
hearing loss due to noise exposure during his twenty-four 
years of active duty service.  In this regard, the veteran 
offered testimony concerning his hearing problems, including 
a whooshing sound and ringing in the ears, during his April 
2008 hearing.  

Despite the veteran's complaints of bilateral hearing loss, 
he has not been afforded a VA examination, with an opinion as 
to the etiology of this disorder as is "necessary" under 
38 U.S.C.A. § 5103A(d).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

Given the evidence of record, the Board finds a VA 
examination is "necessary" to determine whether the veteran 
has current bilateral hearing loss that is etiologically 
related to his period of service.  

Accordingly this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
bilateral hearing loss since service.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed bilateral 
hearing loss.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies, to 
include pure tone threshold testing and 
the Maryland CNC speech audiometric test 
that the examiner deems necessary should 
be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the VA examiner should opine as to 
whether the veteran has a current 
bilateral hearing disability that at 
least as likely as not (e.g., a 50 
percent or greater likelihood) is due to 
noise exposure during his period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for bilateral hearing 
loss should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


